Case 5:19-cr-00003-LGW-BWC Document 187 Filed 12/08/20 Page 1 of 5



                                                                          FILED
                                                               John E. Triplett, Acting Clerk
                                                                United States District Court

                                                            By CAsbell at 9:48 am, Dec 08, 2020
Case 5:19-cr-00003-LGW-BWC Document 187 Filed 12/08/20 Page 2 of 5
Case 5:19-cr-00003-LGW-BWC Document 187 Filed 12/08/20 Page 3 of 5
Case 5:19-cr-00003-LGW-BWC Document 187 Filed 12/08/20 Page 4 of 5
Case 5:19-cr-00003-LGW-BWC Document 187 Filed 12/08/20 Page 5 of 5
